Case: 15-51024      Document: 00513535534         Page: 1    Date Filed: 06/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 15-51024                                  FILED
                                  Summary Calendar                             June 6, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
JOE WASHINGTON,

                                                 Plaintiff-Appellant

v.

CITY OF AUSTIN,

                                                 Defendant-Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:15-CV-222


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Proceeding pro se, Plaintiff-Appellant Joe Washington appeals the
district court’s dismissal of his lawsuit against his former employer,
Defendant-Appellee City of Austin, in which he asserted employment
discrimination claims involving race and sex discrimination, hostile work
environment, and retaliation, in violation of 42 U.S.C. § 1981, Title VII of the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51024     Document: 00513535534     Page: 2   Date Filed: 06/06/2016


                                  No. 15-51024

Civil Rights Act of 1964, and Chapter 21 of the Texas Labor Code, as well as
common law defamation. Washington appeals the district court’s dismissal of
all of his claims, most as time barred, some without prejudice for lack of subject
matter jurisdiction, and his common law defamation claim for the defendant’s
immunity.
      We have reviewed the record on appeal, including the parties’ briefs and
record excerpts and the district court’s fulsome and detailed Order of October
5, 2015 in which it carefully analyzed and ruled on the many aspects of
Washington’s case. As a result of our review, we are satisfied that the district
court’s Judgment of even date should be, and hereby is,
AFFIRMED.




                                        2